In Mandamus. Reported at 87 Ohio St.3d 132, 717 N.E.2d 1091.
*1435This cause came on for further consideration upon relators’ motion for reconsideration; motions of amici curiae for leave to file under S.Ct.Prac.R. XI; and the motion of intervening respondents, Teresa F. Little et al., for award of costs and attorney fees pursuant to R.C. 733.61. Upon consideration thereof,
IT IS ORDERED by the court that the motions be, and hereby are, denied.
Moyer, C.J., would grant the motion for reconsideration and then dismiss.
Douglas, J., would grant the motions of amicus and the motion for reconsideration.
Cook, J., would grant the motion for reconsideration and then dismiss the cause per her dissenting opinion in 87 Ohio St.3d 132, 138, 717 N.E.2d 1091, 1097.